UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 19, GREEN BANKSHARES, INC. (Exact name of Registrant as specified in its charter) Tennessee (State or Other Jurisdiction of Incorporation) 0-14289 (Commission File Number) 62-1222567 (I.R.S. Employer Identification No.) 100 North Main Street, Greeneville, Tennessee37743-4992 (Address of principal executive offices) (423) 639-5111 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On January 19, 2010, Green Bankshares, Inc. (the "Company") announced financial results for the fourth quarter and year ended December 31, 2009.The full text of the press release is set forth in Exhibit 99.1 hereto. The information in this Form 8-K and the attached Exhibit is being furnished pursuant to Item 2.02 "Results of Operations and Financial Condition" and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits. 99.1Press Release dated January 19, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREEN BANKSHARES, INC. Date:January 20, 2010 By: /s/ James E. Adams James E. Adams Executive Vice President and Chief Financial Officer (Duly Authorized Representative) EXHIBIT
